Citation Nr: 1205057	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  06-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, with service in the Republic of Vietnam from September 1971 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously before the Board in September 2009 and May 2011, at which time the issue on appeal was remanded to the RO/AMC for additional development.  That development having been completed, the case is now, once more, before the Board for appellate review.  

In March 2009, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  
    

FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran does not have a headache disorder that relates to service.  


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  






REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September 2004, in February and April 2005, and in March 2006.  In those letters, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Board notes, moreover, that the Veteran's claim was readjudicated in an August 2011 Supplemental Statement of the Case (SSOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  And VA provided the Veteran with an adequate VA compensation examination regarding his claim.   

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

The Veteran asserts that he incurred a headache disorder during service.  The RO denied his claim in the December 2004 rating decision on appeal.  

The evidence of record demonstrates that the Veteran has a current headache disorder.  June 2011 and May 2010 VA compensation examination reports of record each note a headache disorder, as do VA and private medical treatment records and reports dated since the mid 2000s.  However, for the reasons set forth below, the Board agrees with the RO's decision to deny this claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this matter, the evidence of record implicates three potential theories of entitlement to service connection - presumptive, direct, and via aggravation.  The Board will address each theory below separately.  

	Presumptive service connection 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Based on the Veteran's documented service in Vietnam between September 1971 and August 1972, he is presumed to have been exposed to herbicides.  Id.  However, headaches are not a disorder listed under 38 C.F.R. § 3.309(e).  As such, service connection for headaches is not warranted under 38 C.F.R. § 3.309(e).  

	Direct service connection 

The Board has reviewed the record to determine whether a direct service connection finding would be warranted under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  But a service connection finding on this basis is unwarranted as well.  The Veteran's service treatment records are negative for headaches.  The Veteran indicated in his hearing before the undersigned that he did not remember experiencing headaches during service.  In the May 2010 and June 2011 VA reports of record, the examiner stated that the Veteran indicated headaches in childhood, no symptoms during service, and a recurrence of his headaches in 1978, approximately 4 years following his separation from service in 1974.  The earliest evidence of record of medical treatment for headaches is dated in the mid 2000s, approximately 30 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors.").  

The Board further notes that the only medical professional to comment on the Veteran's claim to medical nexus countered the Veteran's claim.  In May 2010 and June 2011, the VA examiner who conducted the Veteran's May 2010 VA compensation examination provided opinions in the record.  The examiner indicated a review of the claims file.  The examiner summarized the Veteran's medical history and complaints.  And the examiner offered a clear opinion that the Veteran's headaches were likely unrelated to service, or to the presumed exposure to herbicides during service.  As support, the examiner noted the lack of manifestation or treatment of headaches during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

	Aggravation

The May 2010 examiner also indicated that, based on the Veteran's comments, the Veteran had a headache disorder in childhood, prior to his entry into active service in 1971.  As such, the Board has explored the issue of service connection based on aggravation.  38 C.F.R. § 3.306.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. Principi, 17 Vet. App. 117, 131 (2003) (holding that the clear and unmistakable evidence standard is "onerous" and requires an "undebatable" result).

Importantly, only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

Upon the Veteran's entry into active service in 1971, a headache disorder was not noted.  The January 1971 induction report of medical examination indicated that the Veteran's head and neurological system were normal, and noted no headache disorder.  Moreover, the January 1971 induction report of medical history indicated no "frequent or severe headache."  For purposes of the analysis here, the Veteran should be presumed to have entered service sound in that regard.  See 38 C.F.R. 
§ 3.304(b)(1).  The presumption of sound condition will therefore apply.  38 U.S.C.A. § 1111 (West 2002).  As such, the inquiry here is whether the evidence indicates by clear and unmistakable evidence a pre-service headache disorder, and whether, by clear and unmistakable evidence, the headache disorder was not aggravated by service.  

Clearly and unmistakably, the evidence shows that the Veteran had a headache disorder before service.  The Veteran himself admits to this in the record, and the VA examiner noted this in his May 2010 and June 2011 reports.  The examiner noted the Veteran's migraneous headaches, "onset in childhood."  Moreover, the evidence shows clearly and unmistakably that the Veteran's pre-service headache disorder did not worsen during service.  As indicated, the service treatment records indicate no headache problems during service.  As the Veteran has indicated, he did not experience headaches during his time in service.  Moreover, the May 2010 VA examiner - the only medical professional to comment on the issue of aggravation - found no aggravation here.  That examiner stated in his report that the Veteran's headache disorder was in remission during service, and that the Veteran's disorder was likely not aggravated during service.  Based on the cumulative impact of the evidence of record, the Board finds that the record clearly and unmistakably shows that the Veteran's pre-service headache problems were not aggravated during service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  

The Board does note that it has considered the Veteran's lay statements regarding his headaches.  VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran is certainly competent to attest to what it is he experiences regarding pain in his head.  His statements concern an observable symptom, and are therefore of probative value on the issue before the Board.  Indeed, his statements strengthen the evidence of record on the issue of whether he has a current disorder.    

As to whether such a disorder relates to service, however, the Board finds the Veteran's statements to be less persuasive.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (an injury occurring in service alone is not enough for a grant of service connection; there must be disability resulting from that condition or injury).  The Veteran is not competent to opine on whether experiences during service (e.g. herbicide exposure) led to a chronic disorder.  Indeed, the disorder he claims is an internal pathology that is beyond his capacity for observation.  Simply put, he cannot provide evidence with regard to whether, or the way in which, an internal neurological disorder may have developed.  See Woehlaert, supra.  Lastly, as noted earlier, the objective evidence of record - found in the service treatment records - do not support his claim to in-service problems.  

In sum, a service connection finding is not warranted in this matter on a presumptive, direct, or aggravation basis.  38 C.F.R. §§ 3.303, 3.306, 3.309.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


(Continued on the next page)


ORDER

Entitlement to service connection for a headache disorder is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


